                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 1/7/2020
 ----------------------------------------- x
                                                          :
 In re Application of Aenergy, S.A. for an Order Pursuant :        No. 1:19-mc-00542-VEC
 to 28 U.S.C. § 1782 to Conduct Discovery for Use in a    :
 Foreign Proceeding,                                      :
                                                          :        _____________
                                                                    [PROPOSED] STIPULATED
                                                          :         PROTECTIVE ORDER
                                                          :
 ----------------------------------------- x

       Having found that good cause exists, the Court enters, with the consent of the parties to

this Proceeding, the following Protective Order under Federal Rule of Civil Procedure 26(c)(1)

to facilitate the production of documents and to maintain the confidentiality and limit the use of

produced information.

I.     Definitions

       1.      “AE” shall mean Aenergy, S.A. and any current or former director, officer, or

employee thereof.

       2.      “Confidential Information” shall mean all non-public information relating to,

referencing, or pertaining to (i) commercially or competitively sensitive information or

proprietary information of GE, the disclosure of which would create substantial risk of

competitive or business injury to GE or otherwise be disadvantageous to GE’s business interests

(e.g., marketing documents, business relationships with other parties and other similar

information), (ii) personal financial information, (iii) personal identifying information of the type

described in Rule 5.2 of the Federal Rules of Civil Procedure, protected by any U.S. or foreign

law, or other personally sensitive information, (iv) material that is confidential pursuant to

applicable law, including trade secrets, or (v) any other material that the GE believes in good

faith to be entitled to protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure.
       3.      “Contemplated Action” shall mean the proceeding AE is intending to bring in

the courts of the Republic of Angola seeking judicial review of the President of Angola’s denial

of AE's administrative appeal of a decision by the Angolan Ministry of Power and Water

(“MINEA”) to terminate AE’s 13 contracts with two public Angolan companies - Empresa

Pública de Produção de Electricidade (“PRODEL”) and Empresa Nacional de Distribuição de

Electricidade (“ENDE”).

       4.      “Discovery Material” shall mean any and all materials, whether physical or

electronic, produced or adduced in the course of discovery in this Proceeding, including

responses to Subpoenas, deposition testimony and exhibits, and information derived directly

therefrom.

       5.      “GE” shall mean General Electric Co., and any current or former director, officer,

or employee thereof, as well as all its subsidiaries and business units.

       6.      “Highly Confidential Information” shall mean highly sensitive Confidential

Information that is substantially likely to harm the business interests of GE by the mere

disclosure to a party in the Contemplated Action.

       7.      “Party” or “Parties” shall mean AE and GE.

       8.      "Privileged Matter" shall mean any Discovery Material subject to the attorney-

client privilege, work product doctrine, or any other privilege or protection.

       9.      “Proceeding” shall mean the above-captioned miscellaneous proceeding.

       10.     “Protected Information” shall mean Discovery Material that is designated as

Confidential Information or Highly Confidential Information.

       11.     “Qualified Person” shall have the meaning ascribed to it in paragraph 20 below.




                                                  2
       12.     “Subpoena” or “Subpoenas” shall refer to the Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Civil Action (the “Document

Subpoena”) and the Subpoena to Testify at a Deposition in a Civil Action (the “Deposition

Subpoena”) issued pursuant to the Order of the Court in this Proceeding on November 22, 2019

and served by AE.

II.    Confidentiality

       13.       Any person who receives any Protected Information pursuant to this Protective

Order shall not disclose such Protected Information to anyone else except as expressly permitted

hereunder and for the purpose of prosecuting this Proceeding or the Contemplated Action, or any

other action or proceeding related to the events giving rise to the Contemplated Action.

       14.       Any person receiving any Protected Information pursuant to this Protective

Order shall maintain such Protected Information in a secure and safe manner, and the recipient

shall exercise all reasonable standards of due and proper care with respect to the storage,

custody, and use of such Protected Information so that it is not further disclosed or used, either

intentionally or inadvertently, in any manner inconsistent with this Protective Order.

       15.       The protections conferred by this Protective Order cover not only Protected

Information, but also any information copied or extracted therefrom, as well as all copies,

excerpts, summaries, or compilations thereof, plus testimony, conversations, or presentations by

Parties or counsel to or in court or in other settings that might reveal Protected Information.

       16.       GE may designate any Discovery Material as Confidential Information or

Highly Confidential Information, which will constitute a representation by GE and its counsel

that they believe in good faith that the Discovery Material so designated qualifies as Confidential

Information or Highly Confidential Information hereunder.


                                                 3
        17.      In designating Discovery Material as Confidential Information or Highly

Confidential Information, GE may redact (i) private personal information (such as Social

Security numbers) and (ii) commercially sensitive cost, pricing, and profit information (such as

contribution margin figures). GE may not otherwise redact on relevance or other grounds (other

than privilege), unless an unredacted version of the material is previously provided to counsel for

AE and AE, through its counsel, agrees to such redaction. The unredacted version will be

viewed only by AE’s outside counsel, until the parties reach agreement concerning the proposed

redaction, or the Court resolves any disagreement.

        18.      GE shall stamp or otherwise clearly mark Discovery Material designated as

Confidential Information with the following designation: “Confidential - Subject to Protective

Order.” GE shall stamp or otherwise clearly mark Discovery Material designated as Highly

Confidential Information with the following designation: “Highly Confidential - Subject to

Protective Order.” Where marking as Confidential Information or Highly Confidential

Information is impractical or impossible, GE may designate in writing that the information is

such.

        19.      With respect to deposition transcripts and exhibits, GE may either (a) indicate

on the record that any question or response or the entire deposition should be designated as

Confidential Information or Highly Confidential Information, or (b) provide notice to counsel for

AE within five days after the transcript is made available to GE that any portion or the entire

deposition is Confidential Information or Highly Confidential, in either of which case (a) or (b)

the transcript of the designated testimony shall be bound in a separate volume and marked by the

reporter as: “Confidential Information - Subject to Protective Order” or “Highly Confidential –




                                                 4
Subject to Protective Order,” as applicable. Any deposition transcript shall be treated as Highly

Confidential Information for five days after the transcript is made available to GE.

       20.       Undersigned counsel for AE shall limit disclosure of Discovery Material

designated as Confidential Information, including deposition transcripts and exhibits, to the

following persons (“Qualified Persons”), provided that each such person, except for those

persons referred to in subparagraphs 20(a), 20(b), and 20(c), has first reviewed the Protective

Order and executed an Acknowledgement and Agreement to be Bound in the form annexed as

Exhibit A hereto:

          a. This Court, its personnel, or court reporters;

          b. Any court of the Republic of Angola, including its judges, personnel, and court

              reporters, before which the Contemplated Action is brought;

          c. Any other tribunal where any other proceedings concerning the events giving rise

              to the Contemplated Action are or may be brought or pending, including court

              personnel, or court reports, as well as any administrative or executive officer of

              any government body having jurisdiction over matters related to the issues giving

              rise to the Contemplated Actions;

          d. Any in-house or outside counsel for AE or for any other party in the Contemplated

              Action, or in any other proceedings concerning the events giving rise to the

              Contemplated Action, including any paralegal, clerical and other assistant

              employed by such counsel, so long as that person is provided with a copy of this

              Protective Order, agrees to be bound by its terms, and signs the Acknowledgement

              attached hereto as Exhibit A, provided that the lawyers and employees of Holwell,

              Shuster & Goldberg shall have no obligation to sign Exhibit A;

                                                  5
e. Managers, directors, or employees of AE or of any other party in the Contemplated

   Action, or in any other proceedings concerning the events giving rise to the

   Contemplated Action, specifically assigned to work on the Contemplated Action,

   or any other proceedings concerning the events giving rise to the Contemplated

   Action, so long as that person is provided with a copy of this Protective Order,

   agrees to be bound by its terms, submits to the jurisdiction of this Court, and signs

   the Acknowledgement attached hereto as Exhibit A;

f. Independent, non-employee consultants, experts and vendors who are utilized by

   attorneys for AE or for any other party in the Contemplated Action, or in any other

   proceedings concerning the events giving rise to the Contemplated Actions, to

   furnish services in connection with the same so long as that person is provided

   with a copy of this Protective Order, agrees to be bound by its terms, and signs the

   Acknowledgement attached hereto as Exhibit A;

g. Any witness, translator or other person involved in the Contemplated Action, or

   any other proceedings concerning the events giving rise to the Contemplated

   Actions, so long as that person is provided with a copy of this Protective Order,

   agrees to be bound by its terms, and signs the Acknowledgement attached hereto

   as Exhibit A;

h. Others specifically identified to and authorized in writing by GE or its undersigned

   counsel, so long as that person is provided with a copy of this Protective Order,

   agrees to be bound by its terms, and signs the Acknowledgement attached hereto

   as Exhibit A.




                                      6
       21.       Undersigned counsel for AE shall limit disclosure of Discovery Material

designated as Highly Confidential Information, including deposition transcripts and exhibits, to

the Qualified Persons referred to in subparagraphs 20(a), 20(b), 20(c), 20(d), 20(f), 20(g), and

20(h), subject to the requirement stated therein with respect to the execution of Exhibit A hereto,

as well as to Mr. Ricardo Machado (CEO of AE), provided that he has first reviewed the

Protective Order and executed an Acknowledgement and Agreement to be Bound in the form

annexed.

       22.       Each Acknowledgement and Agreement to be Bound in the form annexed as

Exhibit A hereto signed by a Qualified Person shall be retained by the undersigned counsel to

AE for as long as this Protective Order remains in effect.

       23.     AE shall be entitled to challenge any Confidential Information or Highly

Confidential Information designation. If it does so, it shall notify GE's counsel, identifying the

Discovery Material it believes does not qualify for protection under Rule 26 of the Federal Rules

of Civil Procedure or the terms of this Protective Order. The Parties agree to promptly meet and

confer in good faith regarding the challenge. If, after good faith discussions, the Parties are

unable to resolve their disagreement, AE may seek relief from the Court pursuant to S.D.N.Y.

Local Rule 37.2 and Rule 3 of the Court’s Individual Practices in Civil Cases. The Discovery

Material designated as Confidential Information or Highly Confidential Information shall be

treated in accordance with its respective designation until the Court holds otherwise.

III.   Permitted Use of Discovery Material

       24.       Any Discovery Material, including Protected Information, produced in response

to the Subpoenas may be utilized by Qualified Persons solely in the Contemplated Action, or any

other proceedings concerning the events giving rise to the Contemplated Actions. AE shall not


                                                 7
use Discovery Material in any other proceeding or disclose it for any other purpose without

advance written consent of GE or permission from this Court.

       25.     In connection with any disclosure of Protected Information to any court, tribunal,

or executive or administrative government officer, AE shall ensure that such Protected

Information carries the appropriate designation: “Confidential - Subject to Protective Order,” for

Confidential Information, and “Highly Confidential - Subject to Protective Order,” for Highly

Confidential Information. In addition, before making any such disclosures, AE shall use its best

efforts to ensure that Protected Information is accorded the maximum level of protection

available under Angolan or other applicable law, including for example by seeking to “seal” the

Protected Information and/or obtain other appropriate confidentiality agreements or orders to

restrict the disclosure to those persons identified in subparagraphs 20(a), 20(b), or 20(c), and

otherwise maintain the confidential nature of any such Protected Information.

       26.       Should any person bound by this Protective Order be lawfully compelled to

disclose or turn over Discovery Material, including Protected Information, by subpoena, order of

a court, or where a regulatory or governmental entity so requires, AE shall immediately notify

counsel for GE of such requirement, provide copies of documents indicating that AE is lawfully

compelled to produce the Discovery Material, and allow a reasonable amount of time for GE to

seek relief from this Court and/or from the court or entity requiring production before complying

with such subpoena, order of a court, or demand from a regulatory or government entity. No

person bound by this Protective Order who receives a subpoena, civil investigative demand, or

other process seeking Discovery Material shall produce such Discovery Material unless (a)

ordered by a court having competent jurisdiction, or (b) such production or disclosure is

consented to by the GE.

                                                 8
       27.       Within six months of the conclusion of all actions or proceedings related to the

events giving rise to the Contemplated Action, including any appeals, AE shall return all

Discovery Material to counsel for GE, or certify in writing that reasonable steps were taken to

destroy it. However, AE’s outside counsel is not obligated to destroy attorney work product,

correspondence, hearing transcripts, expert reports, or papers or exhibits filed in a court or

tribunal, that incorporate Discovery Material.

       IV.     Miscellaneous

       28.       The inadvertent disclosure or production of Privileged Matter shall not in and of

itself waive the privilege or protection nor result in a subject matter waiver of any kind. Upon

learning of the inadvertent production of Privileged Matter, the Producing Party must promptly

give written notice to all counsel for the other parties that the Discovery Material is, in whole or

in part, Privileged Matter, was inadvertently produced and state the nature of the privilege. Upon

receipt of such notice, all parties who received copies of the Discovery Material identified in

such notice shall within five (5) business days: (1) return to counsel for the Producing Party all

such Discovery Material; or (2) take reasonable steps to destroy or permanently delete all

Discovery Material and copies thereof and certify to counsel for GE that they have taken

reasonable steps to destroy or permanently delete all unreturned material. Except to the extent set

forth herein: (a) this paragraph does not alter or modify the otherwise applicable requirements for

establishing that Discovery Material is subject to a privilege or protection; and (b) returning

Discovery Material pursuant to this paragraph does not waive or otherwise alter the right of a

party to object to the basis of the privilege asserted or to bring a motion to compel the production

of such a Discovery Material.




                                                  9
        29.        This Protective Order may be amended or modified by further agreement of the

Parties in writing or by an order of the Court.

        30.        Nothing in this Protective Order shall prevent GE from using or disclosing its

own information for any purpose.

                 31.    Nothing in this Protective Order shall prevent AE from using or disclosing

for any purpose (a) its own information, (b) information that is or comes to be in AE’s possession

without any obligation of confidentiality to GE, or (c) Discovery Material that is or comes to be

publicly available through no breach of the protective order. To the extent AE seeks to use or

disclose Discovery Materials not designated either Confidential or Highly Confidential, it shall

seek GE’s permission to do so. If the parties do not agree, then AE make seek permission from

the Court. If it does so, GE shall bear the burden of showing that good cause exists to limit the

use or disclosure of the information AE seeks to use or disclose.

        32.        The failure to designate Discovery Material as Confidential or Highly

Confidential does not constitute a waiver and may be remedied by prompt written notice upon

discovery of the failure (although, until receiving such notice, AE will have no obligation of

confidentiality with respect to Discovery Material not designated as Confidential or Highly

Confidential).

        33.        AE shall take reasonable steps to assure compliance with this Protective Order

by its respective affiliates, although not named as parties herein, but AE shall not be responsible

for any violation of this Protective Order by any such affiliate or its counsel unless AE directed

or willfully participated in the violation.

        34.        Any breach or violation of this Protective Order may be punishable as contempt

of Court. The Court shall retain jurisdiction over all persons subject to this Order to the extent

                                                  10
necessary to enforce any obligation arising under this Protective Order or to impose sanctions for

any contempt thereof, without prejudice to any other remedy GE may have in any other forum.

       35.       This Protective Order shall survive the termination of both this Proceeding, the

Contemplated Action, or any other proceedings concerning the events giving rise to the

Contemplated Actions.



IT IS SO STIPULATED.


 On behalf of Aenergy S.A.:                       On behalf of General Electric Company:

 January 6, 2020                                  January 6, 2020

 HOLWELL SHUSTER & GOLDBERG LLP                   COVINGTON & BURLING LLP

 By:    /s/ Vincent Levy         .                By:    /s/ David Z. Pinsky    .
        Scott M. Danner                                  620 Eighth Avenue
        Kevin D. Benish                                  New York, NY 10018
        425 Lexington Avenue,                            Tel.: (212) 841-1177
        New York, New York 10017                         Email: dpinsky@cov.com
        Tel.: (646) 837-5151
        Fax: (646) 837-5150
        Email: vlevy@hsgllp.com



IT IS FURTHER ORDERED that any party who files confidential documents in this action,
notwithstanding any paragraph of the Stipulated Protective Order, must comply with the
undersigned's Individual Rules.



SO ORDERED:


_______________________________           1/7/2020
HON. VALERIE E. CAPRONI
UNITED STATES DISTRICT COURT JUDGE


                                                11
                                           EXHIBIT A


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------- x
                                                          :
 In re Application of Aenergy, S.A. for an Order Pursuant : No. 1:19-mc-00542-VEC
 to 28 U.S.C. § 1782 to Conduct Discovery for Use in a    :
 Foreign Proceeding,                                      :
                                                          :
                                                          :
                                                          :
 ----------------------------------------- x

              ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

I hereby acknowledge that I have read and understand the Protective Order entered in the above-

captioned action on _____________, and agree to be bound by its terms. I agree that I will not

disclose Protected Information to anyone not entitled to receive such Protected Information or

for purposes other than use in the Contemplated Action, or any other proceedings concerning the

events giving rise to the Contemplated Actions, and that at the conclusion of the Contemplated

Action, or any other proceedings concerning the events giving rise to the Contemplated Actions,

I will promptly return all Protected Information to the attorney from whom I received it. I also

agree to notify any secretarial, clerical or supporting personnel who are required to assist me of

the terms of said Protective Order and to take steps to ensure their compliance with the terms of

the Protective Order and their execution of an Acknowledgement and Agreement to Be Bound

by the Protective Order. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself, and hereby agree, to the jurisdiction of the United States

District Court for the Southern District of New York for the purpose of any issue or dispute

arising with respect to my obligations under the Protective Order and that my violation of any

term of the Protective Order could subject me to punishment by the United States District Court

                                                12
for the Southern District of New York for contempt of Court, as well as any other remedial

measure available to GE under applicable law. I hereby designate Holwell Shuster & Goldberg

LLP, counsel for Petitioner in the above-captioned action, as my representative upon whom may

be served any lawful process in connection with my obligations under the Protective Order or

this Acknowledgment and Agreement.


Date: __________                                                  Signature: _______________
                                                              Printed Name: _______________
                                                                       Title: _______________




                                              13
